Citation Nr: 0433704	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  98-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
post-operative osteochondritis dissecans of the right knee 
prior to April 14, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
osteochondritis dissecans, postoperative, from July 1, 1998.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

4.  Entitlement to an extension beyond November 30, 2000 of 
an award of a temporary total rating (TTR) based on 
convalescence following surgery for service-connected 
disability, to include whether a timely substantive appeal 
was received for an extension beyond November 30, 2000, for 
that award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1986 to February 
1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Louisville, Kentucky VA Regional Office (RO).  The RO, in 
April 1998, in pertinent part, increased from 10 percent to 
20 percent the evaluation assigned to service-connected right 
knee disability, and denied a claim of TDIU.  In May 1998 the 
RO granted a TTR pursuant to 38 C.F.R. § 4.30, effective 
April 14, 1998, until the end of May 1998.  Thereafter, the 
prior 20 percent rating was assigned effective June 1, 1998.

In April 1999 the RO extended the TTR award until the end of 
June 1998, with a return to the 20 percent evaluation 
effective July 1, 1998.  

In April 2000 the Board remanded to the RO the claims of 
entitlement to an evaluation in excess of 20 percent prior to 
April 14, 1998, and of entitlement to an evaluation in excess 
of 20 percent from July 1, 1998.  

In May 2000 the RO assigned a TTR effective May 19, 2000, 
with resumption of the prior 20 percent evaluation effective 
September 1, 2000.  

In September 2000 the RO extended the TTR until the end of 
November 2000, with resumption of the prior 20 percent rating 
effective December 1, 2000.  

In December 2000 the RO denied extension of an award of TTR 
beyond December 1, 2000.  

In January 2001 the RO denied an evaluation in excess of 20 
percent prior to April 14, 1998, granted an increased rating 
for the right knee disability to 30 percent, effective July 
1, 1998, with that 30 percent evaluation in place again 
following the termination of assignment of a TTR, effective 
December 1, 2000.  The RO granted service connection for 
residuals, right thigh and right calf, and assigned a 10 
percent evaluation for each of those disabilities.  The RO 
also assigned an earlier effective date for the assignment of 
a 20 percent rating, May 24, 1997.  

By a decision issued in May 2003, the Board Remanded the 
claims.  The claims were returned to the Board following 
additional development.

During the pendency of this appeal, the veteran has sought 
service connection for several disorders, among other claims.  
Service connection was granted for tinnitus, and a 10 percent 
evaluation was assigned.  A claim for an increased 
(compensable) evaluation for bilateral hearing loss was 
denied.  The record discloses no disagreement with those 
determinations.  These issues are not before the Board for 
appellate review.

By a rating decision issued in March 2004, the RO granted a 
TTR from February 1, 2004 to the end of February 2004, with 
return to the normal disability evaluation, a combined 60 
percent evaluation, as of March 1, 2004.  The veteran has 
expressed disagreement with the length of that TTR, and, by a 
rating decision issued in April 2004, the grant of TTR was 
extended to the end of March 2004, with return to the 
combined 60 percent evaluation as of April 1, 2004.  The 
record does not disclose that the veteran has disagreed with 
the date assigned for the TTR, but the time allowed for 
timely disagreement with that determination has not yet 
expired.  This issue is not before the Board for appellate 
review.

The claims of entitlement to an evaluation in excess of 20 
percent for osteochondritis dissecans of the right knee 
(right knee disorder), prior to April 14, 1998, and for an 
extension of a TTR for convalescence beyond December 31, 
2000, and for a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the veteran's right knee osteochondritis 
dissecans is evaluated as only 30 percent disabling, from 
July 1, 1998, his multiple service-connected right knee 
disabilities result in a total 60 percent evaluation for 
disability at and below the right knee. 

2.  The veteran's December 2000 claim for extension of a TTR 
beyond November 30, 2000 was a new claim, and a November 2001 
substantive disagreement with January 2001 denial of 
extension of the TTR was timely.

3.  The evidence of record establishes that the veteran's use 
of the right knee remained in a non-weight bearing status 
through at least most of December 2000, although the evidence 
following December 31, 2000 is not clear as to weight bearing 
status.  


CONCLUSIONS OF LAW

1.  As a matter of law, entitlement to an evaluation in 
excess of 30 percent for osteochondritis dissecans cannot be 
granted, since the combined disability evaluations for 
disability at and below the right knee total 60 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.25, 4.68, 4.71a, Diagnostic Codes 5161, 5164 
(2004); Sabonis v. Brown; 6 Vet. App. 426 (1994).

2.  The veteran submitted a timely substantive appeal with 
regard to the January 2001 issuance of a rating decision 
wherein the RO denied extension beyond November 30, 2000, for 
a temporary total evaluation for convalescence following 
surgery for service-connected right knee disability.  38 
U.S.C.A. §§ 5103, 5103A, 7105, 7108 (West 2002); 38 C.F.R. §§ 
3.109, 3.159, 4.30, 20.202, 20.302, 20.303 (2004).

3.  The criteria for extension through December 31, 2000, for 
a temporary total evaluation for convalescence following 
surgery for service-connected right knee disability have been 
met.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable to the claim in this case, the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date, and thus is applicable to the 
claims on appeal.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  Accordingly, compliance with the 
provisions of the VCAA in regard to those claims is addressed 
below.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran submitted two of the claims which are now on 
appeal prior to enactment of the VCAA, submitted a December 
2000 request for extension of a TTR a few days after 
enactment of the VCAA, and submitted a formal claim for TDIU 
in November 2001.  Because the correspondence in this case 
has been issued over an extended period of time, the Board 
will discuss primarily the correspondence issued after the 
Board's first Remand, in April 2000, or after the enactment 
of the VCAA.  

In a December 2000 rating decision, issued in January 2001, 
the veteran was notified of the provisions of 38 C.F.R. 
§ 4.30, which sets forth the criteria for a TTR or extension 
of a TTR.  By a letter issued in March 2001, the RO 
acknowledged receipt of the veteran's disagreement with the 
December 2000 rating decision.  

This letter advised the veteran of the evidence required to 
substantiate his claim that the TTR should be extended, and 
advised him to identify the additional medical evidence that 
would substantiate his claim.  In June 2001, the RO issued a 
statement of the case (SOC) which included the complete text 
of 38 C.F.R. § 4.20.

The Board's May 2003 Remand advised the veteran of the 
enactment of the VCAA, and of the provisions of that act 
generally, and directed the RO to afford him notification and 
duty to assist in compliance with the VCAA.  By a letter 
issued in July 2003, the RO advised the veteran that he had a 
year to submit evidence, from the date of the first letter 
about each claim, and advised him of the evidence obtained 
and the evidence required to substantiate the claims.  By a 
supplemental statement of the case issued in May 2004, the RO 
again set forth the text of 38 C.F.R. § 4.30 and the criteria 
governing evaluation of knee disability.

The Board's April 2000 remand described the types of evidence 
necessary to substantiate the veteran's claims.  The evidence 
makes it clear that the veteran understood the information 
provided to him by the remand, as he responded by identifying 
various types of evidence.  

Following the Board's remand in May 2003, the veteran was 
again afforded VA examination in February 2004 and March 
2004, and he was afforded the opportunity to submit or 
identify additional evidence.  In addition VA outpatient 
treatment records from February 2001 through April 2004 have 
been associated with the claims files for review.

The Board notes that one issue addressed in this decision is 
decided as a matter of law.  As to that issue, further 
notification or assistance to the veteran would be fruitless, 
as the determination cannot be changed by development of 
additional facts.  The other conclusions of law are favorable 
to the veteran, and remand of those issues would be adverse 
to the veteran's interests.  Under the circumstances, the 
Board may complete appellate review of the claims addressed 
in this decision.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim for 
service connection at issue.  


Increased Evaluation for Osteochondritis Dissecans, Right 
Knee

Historically, the veteran was granted service connection for 
an osteochondritis dissecans, right knee, effective the day 
following his service separation in February 1990, and a 10 
percent evaluation was assigned under Diagnostic Codes 5259 
and 5299.  That evaluation was in effect when the claim 
underlying this appeal was submitted.

By a claim dated in December 1997 and received by VA on 
January 13, 1998, the veteran sought a temporary total (100 
percent) disability evaluation on the basis that surgery was 
scheduled for his service-connected right knee and he would 
not be able to work for a period of time.  Effective from 
April 14, 1998 through the end of June 1998, the veteran was 
granted a temporary total evaluation (TTR) under 38 C.F.R. § 
4.30, for convalescence following surgery.  Effective from 
July 1, 1998, the RO granted a 30 percent evaluation for 
osteochondritis dissecans, right knee, post-operative, under 
Diagnostic Codes 5262 and 5299, except for periods when an 
award of TTR has been in effect.  

In addition to the 30 percent evaluation for osteochondritis 
dissecans, right knee, the veteran has also been granted 
service connection for residuals, status post arthroscopies, 
with muscle atrophy and weakness, right calf, and that 
disability has been evaluated as 10 percent disabling, from 
April 14, 1998, under Diagnostic Codes (DCs) 5399-5311.  He 
has also been granted service connection for residuals, 
status post arthroscopies, with muscle atrophy and weakness, 
right thigh, and that disability has been evaluated as 10 
percent disabling, from April 14, 1998, under DC 5399-5315. 

The veteran has also been granted service connection for a 
0.8 centimeter round scar over the lateral right knee, a 0.2 
centimeter by 0.8 centimeters scar over the medical right 
knee, and a 0.5 centimeter thin scar over the right knee.  
Each of those three scars has been evaluated as 10 percent 
disabling, from April 14, 1998, under DC 7805.

Although the veteran's underlying right knee disability, 
osteochondritis dissecans, is evaluated as 30 percent 
disabling under Diagnostic Codes, the total of the disability 
evaluations in effect for the veteran's right lower extremity 
is 60 percent, when all evaluations for right lower extremity 
disabilities are combined under 38 C.F.R. § 4.25 (30 percent 
for osteochondritis + 10 percent under DC 5311= 37 percent + 
10 percent under DC 5315 = 43 percent + 10 percent under DC 
7805 (scar #1) = 49 percent + 10 percent under DC 7805 ( scar 
#2) = 54 percent + 10 percent under DC 7805 (scar #3) = 59 
percent).  

38 C.F.R. § 4.68 provides that "[t]he combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  In the case, the medical evidence clearly 
establishes that the veteran's disability is at the knee, and 
the preponderance of the evidence is against a finding that 
the level of amputation, if amputation were to be considered, 
would be above the middle or lower third of the thigh.  An 
evaluation in excess of 60 percent for the veteran's right 
knee disabilities, considered together, is precluded by the 
amputation rule unless the elective level of an amputation 
would be at or above one-third of the distance from the 
veteran's perineum to his knee.  DC 5161.  The record is 
against a finding that evaluation based on this elective 
level is appropriate.  

Under 38 C.F.R. §4.71a, DC 5162, the rating for amputation at 
the middle or lower third of the thigh is a 60 percent 
evaluation.  Therefore, 38 C.F.R. § 4.68 precludes a rating 
in excess of 60 percent for pathology involving one knee.  
Because the combined evaluations for disabilities affecting 
the lower extremity at and below the knee may not exceed the 
60 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5162, and a 60 percent evaluation is already in effect 
for the veteran's right knee disabilities, an evaluation in 
excess of 30 percent for osteochondritis dissecans cannot be 
granted.  38 C.F.R. § 4.68.  There is no evidence that the 
veteran's service-connected knee disability 

The Board recognizes the veteran's arguments relevant to 
entitlement to higher ratings based on disability due to 
arthritis, instability, pain, patellar pain, muscle 
impairment and overall functional loss.  The regulations, 
however, do not permit a combined rating for disability of an 
extremity higher than the rating for amputation at the 
elective level, were amputation to be performed.  Id.  

In this case, the veteran is already in receipt of the 
combined schedular rating of 60 percent.  Thus, no higher 
evaluation may be assigned for any disability for which 
service connection is already in effect, to include the 30 
percent assigned for osteochondritis.

Thus, since the Board is bound by the applicable regulations, 
the veteran's claim for increase must be denied by operation 
of law.  In other words, in a case such as this one, where 
the law and not the evidence is dispositive, the claim must 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

As this determination is a matter of law, not a matter of 
fact, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  The claim for an 
evaluation in excess of 30 percent for osteochondritis 
dissecans, right knee, must be denied.  

The Board has considered whether the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned, are applicable to 
warrant an increased evaluation for osteochondritis 
dissecans.  However, the veteran's 60 percent evaluation 
encompasses the extent of disability which would be present 
if the veteran's leg were amputated above the knee, so long 
as the amputation were no higher than the middle third of the 
thigh.  The Board finds that, although the veteran requires 
regular treatment for his knee, and has required surgical 
treatment, the disability picture is within that contemplated 
for a schedular 60 percent evaluation.  

The only feature of the veteran's right knee disability which 
is so exceptional as to be uncompensated under the disability 
evaluations in effect is the claim that his right knee 
disability results in individual unemployability.  He has 
submitted a separate claim for a TDIU.  That claim, which is 
on appeal, is addressed in the Remand portion of this 
decision.  The provisions of 38 C.F.R. § 3.321(b)(1) 
regarding extraschedular evaluation do not warrant an 
evaluation in excess of 30 percent for osteochondritis, right 
knee, or in excess of 60 percent for right knee disability, 
except as addressed in the Remand.  The claim for an 
increased evaluation for osteochondritis dissecans, right 
knee, must be denied.


Extension beyond November 30, 2000 for TTR, to 
include timeliness of substantive appeal.

By a statement submitted in May 2000, the veteran sought a 
TTR for convalescence following a May 19, 2000 surgical 
procedure for his right knee disability.  With that claim, he 
submitted a March 2000 medical statement.  That medical 
statement provided an opinion that the veteran would likely 
require three months of convalescence.


A VA rating decision prepared in May 2000 and issued in June 
2000 shows the RO granted a TTR from May 19, 2000 to the end 
of August 2000.  By a statement submitted in early September 
2000, the veteran requested an extension of the period of 
convalescence from September 1, 2000 to December 1, 2000.  
With that request, he submitted medical statements dated in 
June 2000 and August 2000.  A rating decision issued in 
September 2000 shows the RO granted entitlement to a TTR from 
May 19, 2000 to December 1, 2000.  

In December 2000, the veteran submitted another request for 
extension of the temporary total evaluation.  With that 
claim, he submitted a medical statement dated in November 
2000.  That medical statement indicated that he was unable to 
do his usual work due to his right knee disability and was 
having severe pain, for which a variety of treatment were 
being attempted.  The medical statement indicated that he 
should be granted an additional three-month convalescence.  

By a rating decision prepared in December 2000 and issued in 
January 2001, the RO denied further extension of the 
temporary total rating beyond November 31, 2000.  The veteran 
disagreed with that determination, and sought service 
connection for additional disorders, in January 2001.  In 
March 2001, the RO issued a letter acknowledging the 
veteran's disagreement with denial of extension of his 
temporary total evaluation beyond November 30, 2000.  In June 
2001, a SOC addressing that disagreement was issued.  The 
record reflects that the proper form for a substantive appeal 
was provided with that SOC.  Additionally, the record 
reflects that a copy of the June 2001 SOC was provided to the 
veteran's representative. 

In July 2001, the veteran requested a personal hearing at the 
RO.  The requested hearing was conducted in November 2001.  
Thereafter, the record reflects that a substantive appeal was 
received on November 29, 2001.  At the November 2001 hearing, 
the veteran testified that, when he requested the TTR 
extension in December 2000, he was still in a leg brace, and 
had to use crutches with that leg brace, as he was still on 
non-weight bearing status.  

He testified that he remained non-weight bearing, with use of 
the leg brace and crutches until about Christmas, near the 
end of December, but was no longer required to use crutches 
by January 1, 2001.  He was, however, still using a cane.  He 
testified that he attended school in January 2001.

The Board finds that the veteran's December 2000 request for 
an extension of his TTR beyond November 30, 2000 was a new 
claim, on a new factual basis, and did not constitute the 
same claim as the claims for a TTR or extension of TTR raised 
in April, May, or August 2000.  The fact that a TTR beyond 
November 30, 2000 was not granted at the time of the June 
2000 or August 2000 rating decisions did not constitute a 
denial of that claim, as the claim for a TTR beyond November 
30, 2000 had not yet been submitted.  The Board finds that 
the claim for extension of a TTR submitted in December 2000 
was a new claim, on a new factual basis, and the substantive 
appeal submitted in November 2001 constituted a timely appeal 
of the rating decision issued to the veteran in January 2001.

At a personal hearing conducted in November 2001, the veteran 
testified that he remained in non-weight bearing status until 
late in December 2000, and that he continued to use a knee 
brace with crutches.  The medical evidence of record does not 
contradict that testimony.  Thus, the evidence establishes, 
or at least places in equipoise, that at least one criterion 
of 38 C.F.R. § 4.30 was met until December 31, 2000.  
Therefore, the evidence supports extension of the TTR to that 
date.  

It is not clear whether the veteran contends that he is 
entitled to a TTR beyond that date.  Therefore, the claim of 
entitlement to extension of a TTR beyond December 31, 2000 is 
addressed in the Remand, so that compliance with the VCAA may 
be accomplished.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
osteochondritis dessicans, right knee, is denied.

The claim that an appeal for extension of a TTR beyond 
November 30, 2000 was timely filed is granted, and the appeal 
for a TTR to December 31, 2000 is granted, subject to laws 
and regulations governing entitlement to an award of monetary 
compensation; the appeal for extension of the TTR is granted 
to this extent only.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The veteran contends that his service-connected right knee 
disability was more than 20 percent disabling prior to April 
14, 1998.  In particular, he testified that his right knee 
disability resulted in termination of his employment prior to 
April 14, 1998.  However, there is no record that he has 
submitted any evidence from an employer to substantiate that 
contention, nor does it appear from the record that he was 
advised to submit this evidence or to identify if so that VA 
could assist him to obtain the evidence.  This claim cannot 
be adjudicated on appeal until the veteran has been advised 
of the types pf evidence which might substantiate the claim 
and has been provided assistance to obtain all identified 
evidence. 

The evidence of record establishes that the veteran's 
service-connected right knee disabilities prevent him from 
performing manual labor employment tasks and preclude him 
from retuning to his usual occupation of carpentry or 
maintenance work.  The evidence of record also establishes 
that the veteran's physician provided statements that the 
veteran requited vocational rehabilitating, and the record 
reflects that the veteran was enrolled in school, and 
testified that he was working toward an associate degree in 
mechanical and architectural drawing.  The record is silent, 
however, as to whether he completed vocational 
rehabilitation, and whether he is able to work at occupations 
other than physical or manual labor.  Further factual 
development is required before the claim for a TDIU may be 
adjudicated on appeal.  

The veteran's testimony at his November 2001 personal hearing 
suggested he was withdrawing appeal for extension beyond 
November 30, 2000, as to the period beyond January 1, 2001, 
since he testified that he had begun weight-bearing by that 
time.  However, clarification as the veteran's wishes in this 
regard have not been sought.  If he does not wish to withdraw 
the appeal for extension of a TTR beyond December 31, 2000, 
he is entitled to notice and assistance as required under the 
VCAA with respect to such a claim, as such notice and 
assistance has not yet been provided.

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the record 
should be reviewed to determine whether any additional 
actions are required as a result of changes in interpretation 
of the VCAA or in case law which may be issued after the date 
of this Board decision.  See Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).


Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should notify the veteran 
again of the laws and regulations 
governing his claims, and provide him 
with the text of 38 C.F.R. § 3.159.  The 
veteran should be advised that evidence 
of the severity of his right knee 
disability before April 14, 1998 is 
required to substantiate his claim for a 
higher initial evaluation for that 
period, and he should be advised of 
alternative types of evidence that could 
be used to support the claim, including a 
statement from any employer reflecting 
that he was terminated from employment 
prior to April 14, 1998 as a result of 
right knee disability, or statements from 
co-workers and statements or personnel 
records from employers reflecting time 
lost from work and the reason for loss of 
worked time.  As to the claim for a TDIU, 
he should be advised to submit evidence 
as to why he is unable to obtain or 
retain employment consistent with his 
vocational rehabilitation courses.  

He should be advised which portion of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran again that 
it is his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

3.  The VBA AMC should afford the veteran 
an opportunity to submit alternative 
evidence regarding the severity of a 
right knee disability during the period 
prior to April 14, 1998, and evidence as 
to individual unemployability, including, 
but not limited to, statements from co-
workers, friends, or others who may have 
observed relevant symptoms, or any other 
evidence which might substantiate the 
veteran's contentions.

4.  The veteran should be afforded the 
opportunity to identify any treating VA 
facility other than the Louisville VA 
Medical Center (VAMC).  Complete 
outpatient VA clinical records from the 
VAMC for the period from March 2004 to 
the present, as well as records from any 
other treating VAMC identified, should be 
obtained.  The veteran should also be 
afforded the opportunity to identify all 
private (non-VA) providers or facilities, 
including employment clinical records, 
records of attempts to obtain employment, 
statements from employers, and the like, 
which might reflect the severity of right 
knee disability prior to April 14, 1998, 
or the basis for the veteran's current 
individual unemployability.  

5.  The veteran's Vocational and 
Rehabilitation folder should be obtained 
and associated with the claims files.  

6.  After associating all evidence 
obtained in connection with the above 
development (to the extent possible), the 
veteran should be afforded a VA Social 
and Industrial survey to assess his 
education history and employment history 
and day-to-day functioning, in light of 
his service-connected disorders alone.  A 
written copy of the report should be 
inserted into the claims folder.  In 
particular, the Social and Industrial 
Survey should state for the medical 
examiner(s) what types of employment the 
veteran is qualified for, based on his 
education and experience.

7.  The veteran should then be afforded 
VA examination(s) as necessary to 
determine the appropriate current 
diagnosis/es for his current right knee 
disability, and to evaluate the severity 
of that disability and the disability 
factors which would impact employment.  
The claims folder should be sent to the 
examiner(s) for review of pertinent 
documents therein.  Any necessary 
diagnostic examinations or studies should 
be conducted.  

The medical examiner(s) should be 
provided a list of the veteran's service-
connected disabilities and the Social and 
Industrial survey setting forth the 
veteran's education and employment 
experience.  The examiner(s) should 
describe the functional impairment for 
employment purposes resulting from each 
of the veteran's service-connected 
disabilities, including right knee 
disability, tinnitus, and hearing loss 
disability.  

The examiner(s) should state the basis 
(rationale) for the conclusions reached.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  If, after review of additional 
evidence submitted or identified 
following the notice described above, 
additional development is required, such 
development should be conducted, 
including, if needed, developing clinical 
opinion as to whether any criterion was 
met for extension of a TTR beyond 
December 31, 2000, unless the veteran 
withdraws appeal for extension of a TTR 
beyond December 31, 2000.

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and an increased evaluation, 
and may result in their denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



